By the Court,
Ducker, J.:
This is an original proceeding in habeas corpus. The petition and return show that petitioner was held to the district court of the Second judicial district in and for the county of Washoe, by the justice of the peace of Reno township acting as committing magistrate in said county, on a charge of having narcotic drugs in his possession, and was confined in the county jail of said county by the sheriff thereof, pursuant to the *304commitment issued by said committing magistrate. On the hearing of the return to the writ in this court it was urged that petitioner was unlawfully confined in said county jail, because the magistrate had no jurisdiction to make the order holding him to answer. It was contended that there was no legal evidence before the magistrate upon which he could find that there was sufficient cause to believe the petitioner guilty of the offense charged. The case was orally argued in this court and submitted for consideration and decision. It has been recently brought to our attention that, since the submission of the case to this court, petitioner has entered a plea of guilty in said justice’s court to the charge of having an opium pipe in his possession; that he was fined therefor, and subsequently, on motion of the state’s attorney, the information filed against him, pursuant to the order holding him to answer, was dismissed by order of the district court, and the petitioner discharged from the custody of the sheriff. The petitioner having been released from the imprisonment which he alleged in his petition was illegal, the question presented for determination has become, therefore, a moot question, and we decline to pass upon it.
The writ is dismissed.